Exhibit 10.1

 

SEVENTEENTH AMENDMENT
TO
SECOND AMENDED AND RESTATED
LIMITED PARTNERSHIP AGREEMENT
OF
CORPORATE OFFICE PROPERTIES, L.P.

 

THIS SEVENTEENTH AMENDMENT (the “Amendment”) to the Second Amended and Restated
Limited Partnership Agreement of Corporate Office Properties, L.P., a Delaware
limited partnership (the “Partnership”) is made and entered into as of
September 23, 2004, by and among the undersigned parties.

 

Recitals

 


A.                                   THE PARTNERSHIP IS A LIMITED PARTNERSHIP
ORGANIZED UNDER THE DELAWARE REVISED UNIFORM LIMITED PARTNERSHIP ACT AND
GOVERNED BY THAT CERTAIN SECOND AMENDED AND RESTATED LIMITED PARTNERSHIP
AGREEMENT DATED AS OF DECEMBER 7, 1999, AS AMENDED TO THE DATE HEREOF (AS
AMENDED, THE “PARTNERSHIP AGREEMENT”).


 


B.                                     THE SOLE GENERAL PARTNER OF THE
PARTNERSHIP IS CORPORATE OFFICE PROPERTIES TRUST, A REAL ESTATE INVESTMENT TRUST
FORMED UNDER THE LAWS OF THE STATE OF MARYLAND (THE “GENERAL PARTNER”).


 


C.                                     THE PARTNERSHIP AND THE GENERAL PARTNER
HAVE ENTERED INTO A CERTAIN CONTRIBUTION AGREEMENT (THE “CONTRIBUTION
AGREEMENT”) DATED AS OF AUGUST 26, 2004 WITH THE RUBENSTEIN COMPANY, L.P., A
DELAWARE LIMITED PARTNERSHIP (“TRCLP”).


 


D.                                    THE FOLLOWING ASSIGNMENTS AND OTHER
TRANSACTIONS WERE EFFECTED PRIOR TO CLOSING UNDER THE CONTRIBUTION AGREEMENT:
(1) PURSUANT TO A CERTAIN ASSIGNMENT, DISTRIBUTION AND ASSUMPTION AGREEMENT
DATED AS OF SEPTEMBER 23, 2004, TRCLP HAS ASSIGNED, TRANSFERRED AND DISTRIBUTED
TO TRC ASSOCIATES LIMITED PARTNERSHIP, A DELAWARE LIMITED PARTNERSHIP
(“TRCALP”), AND TRCALP HAS ASSUMED AND ACCEPTED FROM TRCLP, ALL OF TRCLP’S
MEMBERSHIP INTEREST AS SOLE MEMBER OF TRC PINNACLE TOWERS, L.L.C., A VIRGINIA
LIMITED LIABILITY COMPANY (THE “COMPANY”), AND TRCALP HAS THEREUPON BECOME (AND
HAS BEEN ADMITTED AS) THE SOLE MEMBER AND THE MANAGING MEMBER OF THE COMPANY IN
PLACE OF TRCLP; AND (2) PURSUANT TO A CERTAIN ASSIGNMENT AND ASSUMPTION
AGREEMENT DATED AS OF SEPTEMBER 23, 2004, TRCLP HAS ASSIGNED AND DELEGATED TO
TRCALP, AND TRCALP HAS ASSUMED AND ACCEPTED FROM TRCLP, ALL OF TRCLP’S RIGHTS
AND OBLIGATIONS IN, TO AND UNDER THE CONTRIBUTION AGREEMENT, AND TRCALP HAS
THEREUPON SUCCEEDED TO AND IS DEEMED TO BE THE “CONTRIBUTOR” UNDER THE
CONTRIBUTION AGREEMENT FOR ALL PURPOSES THEREOF.


 


E.                                      AS CONTEMPLATED BY SECTION 2.1 OF THE
CONTRIBUTION AGREEMENT, TRCALP INTENDS TO TRANSFER ALL OF THE ISSUED AND
OUTSTANDING MEMBERSHIP INTERESTS IN THE COMPANY (THE “CONTRIBUTED INTERESTS”),
TO THE PARTNERSHIP IN EXCHANGE FOR PARTNERSHIP INTERESTS IN THE PARTNERSHIP
HAVING DESIGNATIONS, RIGHTS AND PREFERENCES AS SET FORTH HEREIN (THE “SERIES I
PREFERRED UNITS”).


 


F.                                      THE PARTIES DESIRE TO AMEND THE
PARTNERSHIP AGREEMENT TO PROVIDE FOR THE CONTRIBUTION OF THE CONTRIBUTED
INTERESTS BY TRCALP TO THE PARTNERSHIP IN EXCHANGE FOR THE SERIES I PREFERRED
UNITS IN ACCORDANCE WITH SECTION 2.2 OF THE CONTRIBUTION AGREEMENT.


 


G.                                     THE PARTIES SIGNATORY TO THIS SEVENTEENTH
AMENDMENT, OTHER THAN THE GENERAL PARTNER, ARE REFERRED TO HEREIN AS THE “SERIES
I PREFERRED UNIT RECIPIENTS”.  PURSUANT TO THE CONTRIBUTION AGREEMENT, THE
SERIES I PREFERRED UNITS ARE TO BE ISSUED TO THE SERIES I PREFERRED UNIT
RECIPIENTS.


 

Unless otherwise defined herein, all capitalized terms used in this Amendment
shall have the same meanings as set forth in the Partnership Agreement.

 

--------------------------------------------------------------------------------


 

NOW THEREFORE, in consideration of the foregoing and of the mutual premises set
forth herein, the parties hereto, intending to be legally bound hereby, hereby
amend the Partnership Agreement as follows, effective as of the date set forth
above:

 


1.                                       THE FOREGOING RECITALS TO THIS
AMENDMENT ARE HEREBY INCORPORATED IN AND MADE A PART OF THIS AMENDMENT.


 


2.                                       UPON CLOSING OF THE TRANSACTIONS
CONTEMPLATED BY THE CONTRIBUTION AGREEMENT, TRCALP SHALL CONTRIBUTE THE
CONTRIBUTED INTERESTS TO THE PARTNERSHIP.


 

3.                                       Upon the contribution of the
Contributed Interests to the Partnership by TRCALP, and in accordance with
Section 2.2 of the Contribution Agreement, the Partnership shall issue 352,000
Series I Preferred Units, which Series I Preferred Units shall constitute Senior
Preferred Units, to TRCALP.

 

4.                                       The Series I Preferred Units shall have
the following terms and other characteristics: (1) an issuance value of $25.00
per unit; (2) a liquidation preference of $25.00 per unit plus all accrued and
unpaid distributions thereon (the “Liquidation Preference”) (in determining the
Liquidation Preference, unpaid distributions shall accrue and be compounded on a
quarterly basis); and (3) an annual cumulative preferred return thereon (the
“Priority Return Percentage”) as described in this Section 4.

 

4.1.                              The Priority Return Percentage for the period
commencing on the Closing Date (as such term is defined in the Contribution
Agreement) and expiring on the day immediately preceding the fifteenth (15th)
anniversary of the Closing Date shall be 7.50% per year (i.e., $1.875 per unit
per year).

 

4.2.                              The Priority Return Percentage for the period
commencing on the fifteenth (15th) anniversary of the Closing Date and expiring
on the day immediately preceding the twentieth (20th) anniversary of the Closing
Date shall be the greater of (a) the Adjusted Treasury Yield (as defined below)
as of the fifteenth (15th) anniversary of the Closing Date and (b) 10.0% per
year; provided, in no event will the Priority Return Percentage for such 5-year
period exceed 12.0% per year.

 

4.3.                              The Priority Return Percentage for the period
commencing on the twentieth (20th) anniversary of the Closing Date and expiring
on the day immediately preceding the twenty-fifth (25th) anniversary of the
Closing Date shall be the greater of (a) the Adjusted Treasury Yield as of such
twentieth (20th) anniversary of the Closing Date and (b) 12.0% per year (the
“Priority Return Percentage Floor”); provided, in no event will the Priority
Return Percentage for such 5-year period exceed 14.0% per year (the “Priority
Return Percentage Ceiling”).

 

4.4.                              The Priority Return Percentage for each 5-year
period subsequent to the twenty-fifth (25th) anniversary of the Closing Date
shall be the greater of (a) the Adjusted Treasury Yield as of the commencement
of such 5-year period and (b) the Priority Return Percentage Floor for the
preceding 5-year period plus 200 basis points; provided, in no event will the
Priority Return Percentage for such 5-year period exceed the Priority Return
Percentage Ceiling for the preceding 5-year period plus 200 basis points.

 

4.5.                              The term “Adjusted Treasury Yield” shall mean
the Treasury Yield plus 325 basis points.

 

4.6.                              The term “Treasury Yield” shall mean the
annual percentage yield on 10-year United States Treasury issues which are
issued on the date as of which the Adjusted Treasury Yield is to be measured;
or, if no such 10-year United States Treasury issues are issued on such date,
then the 10-year United States Treasury issues prior to and nearest the date as
of which the Adjusted Treasury Yield is to be determined.

 

5.                                       Each Series I Preferred Unit shall be
convertible at any time and from time to time by the holder thereof into common
Partnership Units on the basis of 0.50 common Partnership Units for each Series
I Preferred Unit so presented for conversion.

 

--------------------------------------------------------------------------------


 

6.                                       The then outstanding Series I Preferred
Units shall be redeemable by the Operating Partnership, in whole but not in
part, at par (i.e., in an amount equal to their Liquidation Preference) by
written notice given to the holders of the Series I Preferred Units on the
fifteenth (15th) anniversary of the Closing Date or at any time thereafter;
provided, Series I Preferred Units for which a Conversion Notice has been given
to the General Partner prior to the exercise by the Operating Partnership of
such redemption option shall not be redeemable by the Operating Partnership. In
no event may the Series I Preferred Units be redeemable by the Operating
Partnership prior to the fifteenth (15th) anniversary of the Closing Date. Each
holder of a Series I Preferred Unit may, by written notice given to the General
Partner within fifteen (15) calendar days after receipt by such holder of notice
of the Operating Partnership’s exercise of its redemption option under this
Section 6, give to the General Partner a Conversion Notice with respect to the
Series I Preferred Units held by such Series I Unit Recipient. In such event,
the Operating Partnership’s exercise of its option to redeem the Series I
Preferred Units which is the subject of such Conversion Notice shall then be
automatically revoked and such Series I Preferred Units shall then be converted
to common Partnership Units in accordance with the terms of the Partnership
Agreement, including this Amendment.

 

7.                                       For purposes of the Partnership
Agreement, including the maintenance of Capital Accounts, TRCALP shall be
treated as making a Capital Contribution of $8,800,000.

 

8.                                       The General Partner is hereby amending
Exhibit 1 to the Partnership Agreement by adding the Addendum to Exhibit 1 in
the form attached hereto to reflect the issuance of the Series I Preferred Units
to TRCALP and the General Partner hereby confirms certain rights attendant
thereto, including, without limitation, the rights to the Liquidation Preference
and the Priority Return Percentage set forth therein, and the right to convert
such Preferred Units into Partnership Units at the Conversion Factor set forth
therein.

 

9.                                       To correct any ambiguity with respect
thereto contained in the Partnership Agreement, the Partnership Agreement is
hereby amended, pursuant to Section 11.1(B) thereof, to reflect, consistent with
the definition of Senior Preferred Unit contained in the Partnership Agreement,
that without the Consent of each Partner adversely affected thereby, no
amendment to the Partnership Agreement may be adopted if such amendment would
permit allocations or distributions with respect to Priority Return Amounts or
Liquidation Preferences among each class or series of Senior Preferred Units on
a basis other than a pari passu basis with each other class or series of Senior
Preferred Units.

 

10.                                 This Amendment shall take effect upon the
Closing of the transactions contemplated by the Contribution Agreement,
including without limitation the contribution of the Contributed Interests to
the Partnership by TRCALP, and in the event such Closing does not occur, this
Amendment shall be of no force or effect.  Upon the Closing of the transactions
contemplated by the Contribution Agreement, the General Partner shall cause the
names of each Series I Preferred Unit Recipient to be recorded on the books of
the Partnership as a Preferred Limited Partner.

 

(Remainder of Page Intentionally Left Blank)

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
representatives to execute this Amendment as of the day and year first above
written.

 

 

GENERAL PARTNER:

 

 

 

 

CORPORATE OFFICE PROPERTIES TRUST,

 

a Maryland Real Estate Investment Trust

 

 

 

 

 

 

 

By:

/s/ ROGER A. WAESCHE, JR.

 

 

 

Name: Roger A. Waesche, Jr.

 

 

Its: Executive Vice President

 

 

 

 

SERIES I PREFERRED UNIT RECIPIENTS:

 

 

 

 

TRC ASSOCIATES LIMITED PARTNERSHIP,

 

a Delaware limited partnership

 

 

 

 

 

By:

TRC Realty, Inc. - GP II,

 

 

a Pennsylvania corporation,

 

 

Its sole general partner

 

 

 

 

 

 

 

By:

/s/ FRANK J. FERRO

 

 

 

Frank J. Ferro

 

 

Executive Vice President

 

--------------------------------------------------------------------------------


Exhibit 1

 

SCHEDULE OF PARTNERS

 

General Partner

 

Common Units of Partnership

 

Series E
Preferred
Units

 

Series F
Preferred
Units

 

Series G
Preferred
Units

 

Series H
Preferred
Units

 

Series I
Preferred
Units

 

Corporate Office Properties Trust

 

32,266,471

 

1,150,000

 

1,425,000

 

2,200,000

 

2,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Limited Partners and Preferred Limited Partners

 

 

 

 

 

 

 

 

 

 

 

 

 

Jay H. Shidler

 

452,878

 

 

 

 

 

 

 

 

 

 

 

Shidler Equities, L.P.

 

2,995,439

 

 

 

 

 

 

 

 

 

 

 

Clay W. Hamlin, III

 

566,492

 

 

 

 

 

 

 

 

 

 

 

LBCW Limited Partnership

 

3,041,427

 

 

 

 

 

 

 

 

 

 

 

Robert L. Denton

 

414,910

 

 

 

 

 

 

 

 

 

 

 

James K. Davis

 

51,589

 

 

 

 

 

 

 

 

 

 

 

John E. De B. Blockey, Trustee of the John E. de B. Blockey Living Trust dated
9/12/88

 

300,625

 

 

 

 

 

 

 

 

 

 

 

Frederick K. Ito Trust

 

29,140

 

 

 

 

 

 

 

 

 

 

 

June Y. I. Ito Trust

 

29,135

 

 

 

 

 

 

 

 

 

 

 

RP Investments, LLC

 

200,000

 

 

 

 

 

 

 

 

 

 

 

Denise J. Liszewski

 

30,333

 

 

 

 

 

 

 

 

 

 

 

Samuel Tang

 

4,389

 

 

 

 

 

 

 

 

 

 

 

Lawrence J. Taff

 

13,733

 

 

 

 

 

 

 

 

 

 

 

Kimberly F. Acquino

 

2,937

 

 

 

 

 

 

 

 

 

 

 

M.O.R. XXIX Associates Limited Partnership

 

148,381

 

 

 

 

 

 

 

 

 

 

 

M.O.R. 44 Gateway Associates Limited Partnership

 

1

 

 

 

 

 

 

 

 

 

 

 

John Parsinen

 

90,000

 

 

 

 

 

 

 

 

 

 

 

M.O.R. Commons Limited Partnership

 

7

 

 

 

 

 

 

 

 

 

 

 

John Edward De Burgh Blockey and Sandra Juanita Blockey

 

50,476

 

 

 

 

 

 

 

 

 

 

 

Anthony Muscatello

 

90,905

 

 

 

 

 

 

 

 

 

 

 

Lynn Hamlin

 

121,411

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRC Associates Limited Partnership

 

 

 

 

 

 

 

 

 

 

 

352,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

40,900,679

 

1,150,000

 

1,425,000

 

2,200,000

 

2,000,000

 

352,000

 

 

--------------------------------------------------------------------------------


 

Exhibit 1 Addendum

 

 

Series
Preferred
Units

 

Preferred Limited
Partner

 

No. of
Preferred
Units

 

Liquidation
Preference
Per
Preferred
Unit

 

Priority
Percentage
Return *

 

Priority

 

Conversion
Factor

 

Conversion
Commencement
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E

 

General Partner

 

1,150,000

 

$

25

 

2.5625

%

Senior

 

None

 

N/A

 

F

 

General Partner

 

1,425,000

 

$

25

 

10.25

%

Senior

 

None

 

N/A

 

G

 

General Partner

 

2,200,000

 

$

25

 

8

%

Senior

 

None

 

N/A

 

H

 

General Partner

 

2,000,000

 

$

**25

 

***7.5

%

Senior

 

None

 

N/A

 

I

 

TRC Associates
Limited
Partnership

 

352,000

 

 

 

 

 

Senior

 

.05/1

 

September 23, 2004

 

 

--------------------------------------------------------------------------------

*                                         Priority Return Percentage is
expressed as a percentage of the Liquidation Preference per Distribution
Period.  See the Agreement for the definitions of “Priority Return Percentage,”
“Liquidation Preference” and “Distribution Period.”

 

**                                  Liquidation Preference Per Series I
Preferred Unit shall equal $25.00 plus all accrued and unpaid distributions
thereon.  In determining the Liquidation Preference, unpaid distributions shall
accrue and be compounded on a quarterly basis.

 

***                           Priority Return Percentage for the Series I
Preferred Units shall be governed by Section 4 of the Seventeenth Amendment.  
The Distribution Period for the Series I Preferred Units shall be each calendar
quarter ending March 31, June 30, September 30 and December 31, of each year.

 

--------------------------------------------------------------------------------